Title: From George Washington to the Commissioners for the District of Columbia, 18 December 1791
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia Decr 18th 1791

It gave me much pleasure to find by a late letter of yours to Mr Jefferson, that the dispute between Major L’Enfant &

Mr Carroll of Duddington is likely to terminate more favorably than might have been expected from the nature of it; and that you are disposed to take no further notice of his late unjustifiable proceedings.
You will perceive by the enclosed copy of a letter which I have just written to him, that I have placed it beyond a doubt (if he had any before, from an opinion that the Commissioners were appointed for one purpose, & himself for another, and that they were to act independent of each other) that his powers, and his Instructions, are to flow from you.
His aim is obvious. It is to have as much scope as possible for the display of his talents, perhaps for his ambition. A copy of his letter of the 7th instant herewith sent, not only evinces this, but shews the extent to which he wishes to carry it. If, however, he will bear the cirb which is put upon him by the letter, of which you have the copy (and which will admit of no misinterpretation) I submit to your consideration whether it might not be politic to give him pretty general, and ample powers for defined objects until you shall discover in him a disposition to abuse them. His pride would be gratified, and his ambition excited by such a mark of your confidence. If for want of these, or from any other cause he should take miff and leave the business, I have no scruple in declaring to you (though I do not want him to know it) that I know not where another is to be found, who could supply his place.
His conduct, in the dispute with Mr Carroll of Duddington, I will readily acknowledge is no inducement to entrust him with extensive powers; because, after your interference, his proceeding was unwarrantable and previous to it (in the last act) it was imprudent. Having said this, I must go further and declare, that under the statement I received of this matter when I was at George-town (not only from Majr L’Enfant but from another on whom I could depend) I think Mr Carroll of Duddington is equally to blame. and without entering far into the detail of the dispute between these two Gentlemn, the following will comprise, & in my opinion, be a solution of the motives, which influenced the former.
The work of Major L’Enfant (wch is greatly admired) will shew that he had many objects to attend to and to combine; not on paper merely, but to make them corrispond with the actual circumstances of the ground. This required more time than the

patience—perhaps the convenience of Mr Carroll would admit; and therefore, notwithstanding the assurances of the other that he was using all the dispatch in his power to ascertain the principal Streets & objects, and that he Mr Carroll should not suffer by the delay, the latter proceeded, after waiting a while, to the completion of his buildings. This excited resentment in L’Enfant; and, more than probably, gave birth to expressions which begat mutual warmth; and conceiving (without adverting to, or perhaps even knowing the formalities which are required by our laws) that by the Deeds of cession, houses, and every other impediment which might happen to stand in the way, was to be removed (paying the value thereof)—he took the determination to demolish, without further ceremony, the house of Mr Car[rol]l; & having proceeded to the execution, his pride (however false) would not permit him to recede. This, in my opinion, is a true state of the case; to which, a reserve, and an unwillingness to answer enquiries respecting his plan, has given disgust. But how far a compliance on his part in an unfinished stage of the wk would have been consistent with his duty, is a matter worthy of consideration. If this reserve &c. proceeded from self importance & the insolence of Office, the motives were unworthy. If from a conviction of the impropriety of developing his designs to the public before they were matured, and approved, they were good; at any rate not condemnable.
These sentiments being the result of my reflections upon this subject, I communicate them for your private information; and for that reason request that this letter may not be mixed with other papers that respect your public transactions. An imprudent use made of them, might sow the seeds of discord, whilst reconciliation ought to be promoted, and discontents of every sort ought to be buried, by all those who have any concern, or interest in the business. With much esteem & regard I am Gentn Yr most Obedt Servt

Go: Washington

